DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenz [U.S. 10,717,368] in view of Wells [U.S. 7,329,156].
Regarding claim 15, Wenz discloses a charging inlet assembly comprising: a housing (fig. 1; 100_1) extending between a front (front of 100_1) and a rear (rear of 100_1, see fig. 5b), the housing (100_1) having a terminal channel (fig. 5b; space where 10 is loaded) between the front (front of 100_1) and the rear (rear of 100_1); and a terminal (fig. 1; 10) received in the terminal channel (space where 10 is loaded) and coupled to the housing (100_1), the terminal (10) extending between a mating end (fig. 3b; front of 23) and a terminating end (fig. 3b; rear of 31), the terminating end (rear of 31) configured to be terminated to a power cable (fig. 5b; 120) at rear of 100_1) of the housing (100_1), the mating end (front of 23) configured to be mated to a charging connector (100 is a charging plug so it has to mate with a charging connector) at the front (front of 100_1) of the housing (100_1), the terminal (10) including a head (fig. 3b; 30) at the terminating end (rear of 31), the head (30) being received in the terminal channel (space where 10 is loaded) and being secured in the terminal channel (space where 10 is loaded), the terminal (10) including a replaceable pin (20) at the mating end (front of 23), the terminal (10) including a mating shaft (fig. 3b; 26) extending between the head (30) and the replaceable pin (20), the mating shaft (26) being threadably (26 is a screw) coupled to at least one of the head (30) and the replaceable pin such that the replaceable pin (20) is removably coupled to the head (30).
Wenz does not disclose the replaceable pin having a closed tip at a front of the replaceable pin and an outer surface rearward of the tip defining a separable mating interface for mating engagement with a charging conductor of the charging connector.
However Wells teaches the replaceable pin (fig. 5; 60) having a closed tip (the tip of 60 is closed) at a front of the replaceable pin (60) and an outer surface (fig. 5; outer surface of 60 before the widen portion) rearward of the tip (front tip of 60) defining a separable mating interface for mating engagement with a charging conductor of the connector (Col 5 Ln 11; suggests that 60 will mate with a mating conductor inside a mating connector).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the replaceable pin having a closed tip at a front of the replaceable pin and an outer surface rearward of the tip defining a separable mating interface for mating engagement with a charging conductor of the charging connector as suggested by Wells since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167, and also for the benefit of 

Regarding claim 16, Wenz modified by Wells has been discussed above. Wenz discloses wherein the replaceable pin (20) is removable from the terminal channel (space where 10 is loaded) without removing the head (30) from the terminal channel (space where 10 is loaded; see fig. 6b).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wenz [U.S. 10,717,368] and Wells [U.S. 7,329,156] as applied to claim 15 above, and further in view of Becker [U.S. 6,102,751].
Wenz and Wells disclose all of the claim limitations except wherein the replaceable pin has a drive base at a rear of the replaceable pin including drive teeth configured to be engaged by a socket tool to rotate the replaceable pin relative to the head for installing or removing the replaceable pin.
However Becker teaches the replaceable pin (fig. 8; 52) has a drive base (fig. 5; 68) at the rear (fig. 5; area of 70) of the replaceable pin (52) including drive teeth (fig. 6; sharp corners were 88 meet) configured to be engaged by a socket tool (fig. 8; 90) to rotate the replaceable pin (52) relative to the head (fig. 8; 60, 58, 56) for installing or removing the replaceable pin (52).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the replaceable pin has a drive base at the rear of the replaceable pin including drive teeth configured to be engaged by a socket tool to rotate the replaceable pin relative to the head for installing or removing the replaceable pin as suggested by Becker for the benefit improving the connection strength between terminal components.

Allowable Subject Matter
Claims 1-14 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 18, the prior art of record fails to teach, provide or suggest the body having a bore extending between the front and the rear, the body having a pin opening at the rear including a plurality of drive walls separated by pockets, the pocket receiving corresponding drive teeth of the drive base, the drive walls engaging the drive base to rotate the replaceable pin for installing or removing the replaceable pin combined with the remaining limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 20, the prior art of record fails to teach, provide or suggest the bore of the socket tool has a bore diameter and the pin opening of the socket tool has a pin opening diameter, the pin opening diameter being larger than the bore diameter combined with the remaining limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest the head having a latching surface configured to be engaged by a latching feature of the charging inlet assembly to secure the terminal in a terminal channel of a housing of the charging inlet assembly and the replaceable pin having a closed tip and an outer surface rearward of the tip defining a separable mating interface for mating engagement with a charging 

The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, provide or suggest the head having a latching surface configured to be engaged by a latching feature of the charging inlet assembly to secure the terminal in a terminal channel of a housing of the charging inlet assembly; the replaceable pin having a closed tip at the front and an outer surface rearward of the tip defining a separable mating interface for mating engagement with a charging conductor of a charging connector and a spring surrounding the mating shaft, the spring positioned between the rear of the replaceable pin and the flange at the front of the head, the spring engaging the replaceable pin to forward bias the replaceable pin away from the head combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831